          Case 1:19-cv-00837-NONE-GSA Document 11 Filed 10/09/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY D. PADILLA,                                   1:19-cv-00837-NONE-GSA-PC
12                 Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT THIS CASE
13         vs.                                           BE DISMISSED, WITHOUT
                                                         PREJUDICE, FOR FAILURE TO OBEY
14   DR. PATEL, et al.,                                  COURT ORDER
                                                         (ECF No. 10.)
15                 Defendants.
                                                         OBJECTIONS DUE WITHIN
16                                                       FOURTEEN DAYS
17

18

19

20

21          On August 21, 2020, the Court issued an order dismissing Plaintiff’s Complaint for
22   violation of Rule 18, with leave to file an amended complaint within thirty days. (ECF No. 10.)
23   The thirty-day time period has now expired and Plaintiff has not filed an amended complaint or
24   otherwise responded to the Court’s order.
25          In determining whether to dismiss this action for failure to comply with the directives set
26   forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
27   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
28   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

                                                     1
          Case 1:19-cv-00837-NONE-GSA Document 11 Filed 10/09/20 Page 2 of 3



 1   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
 2   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
 3          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
 4   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
 5   action has been pending since June 14, 2019. Plaintiff’s failure to respond to the Court’s order
 6   may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the Court cannot
 7   continue to expend its scarce resources assisting a litigant who will not prosecute his case. Thus,
 8   both the first and second factors weigh in favor of dismissal.
 9          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
10   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
11   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and it
12   is Plaintiff's failure to amend his Complaint that is causing delay. Therefore, the third factor
13   weighs in favor of dismissal.
14          As for the availability of lesser sanctions, at this stage in the proceedings there is little
15   available to the Court which would constitute a satisfactory lesser sanction while protecting the
16   Court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is a
17   prisoner proceeding pro se and in forma pauperis, the Court finds monetary sanctions of little
18   use, and given the early stage of these proceedings, the preclusion of evidence or witnesses is not
19   available. However, inasmuch as the dismissal being considered in this case is without prejudice,
20   the Court is stopping short of issuing the harshest possible sanction of dismissal with prejudice.
21          Finally, because public policy favors disposition on the merits, this factor will always
22   weigh against dismissal. Id. at 643.
23          Accordingly, the Court HEREBY RECOMMENDS that this action be dismissed based
24   on Plaintiff's failure to obey the Court’s order which was issued on August 21, 2020. These
25   findings and recommendations are submitted to the United States District Judge assigned to the
26   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30) days after being
27   served with these findings and recommendations, Plaintiff may file written objections with the
28   Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

                                                      2
          Case 1:19-cv-00837-NONE-GSA Document 11 Filed 10/09/20 Page 3 of 3



 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
 2   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th
 3   Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6      Dated:     October 9, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
